DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 12 February 2021 for the application filed 16 August 2019. Claims 1-29 are pending:
Claims 16-29 have been withdrawn without traverse in the reply filed 12 February 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/053816 filed 15 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1703116.2 filed 27 February 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-15, drawn to a separation matrix) in the reply filed on 12 February 2021 is acknowledged.  The traversal is on the ground(s) that “a search relating to the claimed invention of one group will identify any references that are material to the claimed invention of the other groups. Therefore, it is respectfully submitted that a search for the three claim groups would not pose an undue burden on the Patent Office”.  This is not found persuasive; the different groups require different search strategies not applicable to each group. Furthermore, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The requirement is still deemed proper and is therefore made FINAL.
Claims 16-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 February 2021.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
The claims filed 12 February 2021 fail to provide the appropriate status identifiers (i.e., Claims 16-29 have been withdrawn but are identified as “Previously Presented” or “Original”). After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. The listing will serve to replace all prior versions of the claims in the application (MPEP §714 IIC). Acceptable status identifiers and alternatives as set forth in 37 CFR 1.121(c) are listed in MPEP §714 IIC(E).
Claim 1 is objected to because of the following informalities:
“wherein the density of said antibody-binding protein ligands is above…”;
“said porous particles is at least 10 µm and below 30 µm…”; and
“and [[the ]]said porous particles have a gel phase distribution…”.
Claim 8 is objected to because of the following informalities:
“wherein said antibody-binding protein ligands comprise an Fc-binding protein…”.
Claim 10 is objected to because of the following informalities:
“wherein said antibody-binding protein ligands comprise monomers, dimers……”.
Claim 11 is objected to because of the following informalities:
“wherein one or more of said Protein A domains have been mutated”.
Claim 12 is objected to because of the following informalities:
“wherein one or more of said Protein A domains is derived from…”; and
“wherein the amino acid residue at position 23 of the one or more of said Protein A domains is a threonine”.

“wherein one or more of said Protein A domains comprises an amino acid sequence…”.
Claim 14 is objected to because of the following informalities:
“The separation matrix of claim 1, which after 5 hours incubation in 0.5 M NaOH at 20 +/- 2 °C, retains at least 95% of its original binding capacity” (add a comma after “°C”).
Claim 15 is objected to because of the following informalities:
“The separation matrix of claim 8, wherein said separation matrix has a dynamic…”; and
“at least 20 mg/mL, such as at least 30 mg/mL, at 0.5 min” (add a comma after “30 mg/mL”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase (i.e., “11-20 mg/mL”) are part of the claimed invention. See MPEP § 2173.05(d).
Regarding Claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase (i.e., “at least 30 mg/mL at 0.5 min residence time”) are part of the claimed invention. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOHANSSON et al. (US PGPub 2014/0329995 A1).
	Regarding Claim 1, ‘995 discloses a separation matrix containing ligands comprising multimers of Protein Z or the C domain of Protein A (i.e., a separation matrix comprising particles; p0001). These multimers are polypeptides capable of binding immunoglobulins (IgGs) or IgG-containing proteins (i.e., particles to which antibody-binding protein ligands have been immobilized; p0017). The polypeptides are coupled to a solid support via thioether bonds (i.e., covalently immobilized; p0024) at a density of 7-15 mg/mL (p0025), which reads upon the claimed density of above 5 mg/mL. The solid support comprises spherical beads, having a volume-weighted average diameter of 1-30 µm (p0028), which overlaps with the claimed range of at least 10 µm and below 30 µm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). The solid support is further porous and has a Kd porosity value (as measured with 110 kDa MW dextran) of 0.7-0.9 (i.e., porous particles; p0029), which reads upon the claimed range of 0.5-0.9.
	Regarding Claim 2, as applied to the rejection of Claim 1, ‘995 further discloses the polypeptide density to be 10-15 mg/mL (p0025), which reads upon the claimed range of 5-25 mg/mL, or overlaps with the claimed range of 11-20 mg/mL and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
Regarding Claim 3, as applied to the rejection of Claim 1, ‘995 further discloses a Kd value of 0.6-0.8 (p0029), which reads upon the claimed range of 0.6-0.85.
	Regarding Claim 4, as applied to the rejection of Claim 1, ‘995 further discloses the solid support comprises spherical beads (i.e., wherein said porous particles are spherical; p0028).
	Regarding Claim 5, as applied to the rejection of Claim 1, ‘995 further discloses the solid support comprises a crosslinked polysaccharide (i.e., wherein said porous particles comprise a crosslinked polysaccharide; p0026-0027).
	Regarding Claim 6, as applied to the rejection of Claim 1, ‘995 further discloses the solid support comprises a crosslinked agarose (i.e., wherein said porous particles comprise crosslinked agarose; p0026-0027).
	Regarding Claim 7, as applied to the rejection of Claim 6, ‘995 further discloses allyl halides are crosslinked with agarose to form pendant allyl groups, which are then subsequently used for crosslinking (i.e., wherein the agarose has been allylated before gelation; p0027). Furthermore, the claimed limitation wherein the agarose has been allylated before gelation is directed toward a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
	Regarding Claim 8, as applied to the rejection of Claim 1, ‘995 further discloses the polypeptide is an Fc-fragment binding polypeptide (i.e., wherein said ligands comprise an Fc-binding protein; p0017).
	Regarding Claim 9, as applied to the rejection of Claim 8, ‘995 further identifies the Fc-fragment binding polypeptide is Protein A (i.e., wherein said Fc-binding protein is Protein A; p0017; p0018).
	Regarding Claim 10, as applied to the rejection of Claim 1, ‘995 further identifies the polypeptide comprises the C domain of Protein A (i.e., wherein said ligands comprise monomers, dimers or multimers of Protein A domains; p0017).
	Regarding Claim 11, as applied to the rejection of Claim 10, ‘995 further identifies the polypeptide comprises multimers of Protein A, including mutated variants (i.e., wherein one or more of said domains have been mutated; p0017-0018).
Regarding Claim 12, as applied to the rejection of Claim 11, ‘995 further identifies the polypeptide comprises the C domain of Protein A (i.e., wherein one or more of said domains is derived from Protein Z or the B or C domain of Protein A; p0017) and further discloses the amino acid residue at position 23 is a threonine (i.e., wherein the amino acid residue at position 23 is a threonine; p0019).
	Regarding Claim 13, as applied to the rejection of Claim 10, ‘995 further discloses SEQ ID NO. 4 (p0022), which reads upon the claimed SEQ ID NOs. 8, 9, or 10 (i.e., wherein one or more of said domains comprises an amino acid sequence as defined by, or having at least 90% or at least 95 or 98% identity to, SEQ ID NO: 8, 9 or 10).
	Regarding Claim 14, as applied to the rejection of Claim 1, ‘995 further discloses that the separation matrix retains at least 90% of the initial IgG-binding capacity after high NaOH concentration (up to 1 M) cleaning (p0036-0037). While ‘995 may have been deficient in explicitly disclosing 5 hours incubation at 20±2°C conditions, such a limitation is considered an intended use of the claimed separation matrix. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II).
	Regarding Claim 15, as applied to the rejection of Claim 8, ‘995 further discloses a dynamic binding capacity at 10% breakthrough (i.e., Qb10) ranging from 31.2 mg/mL to 76.7 mg/mL (p0067-0068, Table 1), which reads on the claimed ranges of at least 20 mg/mL or at least 30 mg/mL. Furthermore, such a limitation is directed toward an inherent property of the claimed separation matrix. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777